Title: To George Washington from Colonel Otho Holland Williams, 11 June 1779
From: Williams, Otho Holland
To: Washington, George


        
          Dr Sir.
          Forest of Deane [N.Y.]June 11. 79 Friday Morn.
        
        Agreeable to your Excellencys instructions I have taken post at the Furnace of Deane, And in order to relieve & Support the Picketts at Fort Montgomery & on the Road to Doodle Town with the greater facility, have advanced Majr Webb, about two Miles, to the post occupied by Coll Stewart, with One hundred and sixty Men compleatly Officer’d; With this Detachment I have a constant communication. On each road leading to Kings ferry (besides the Picketts and small Patrolls) I have sent a party commanded by a Commission’d Officer with orders to approach as near the Enemy as Circumstances and security to the party will admit in order to watch the motion of the Enemy and get the best information⟨.⟩ I pay particular attention to the Road your Excellency observ’d to be on my right, and with these precautions think my post secure from surprize but shall not let that consideratio⟨n⟩ put me off my Guard or relax my Vigilance With submission, I beg leave to observe to Yr Excellency that the roughness of the Road from Camp to this place and the extensiveness of the outposts to be occupied by the Detachmen⟨t⟩ station’d here will render it excessively fatiagueing for the Troops to be relievd once in three Days: And as it is practicable to be supplied with provision from West point while Fort Montgomery is in our possession, I submit it to Yr Excellency’s consideration whether it wod not be better to send a relief once ⅌ Week. my provisions will be exhausted tomorrow. I am Dr Sir, Yr Excellys Obt faithful & affectionate Humble Servant
        
          Oth. H. Williams
        
      